DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,742,344. Although the claims at issue are not identical, they are not patentably distinct from each other because:

             Re claim 1,
             Claim 1 of U.S. Patent No. 10,742,344 recites of an integrated circuit to control a process, the process comprising: receiving control information related to a sequence, the sequence being within one of a first group or a second group, the first group being divided into first subgroups each including a first number of one or more first sequences, the second group being divided into second subgroups each including a second number of one or more second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 2,
             Claim 1 of U.S. Patent No. 10,742,344 recites of comprising: circuitry which, in operation, controls the process; at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuity, wherein the at least one output, in operation, outputs data.


             Re claim 3,
             Claim 2 of U.S. Patent No. 10,742,344 recites of wherein each of the first subgroups includes the same first number of the one or more first sequences, and each of the second subgroups includes the same second number of the one or more second sequences.

             Re claim 4,
             Claim 3 of U.S. Patent No. 10,742,344 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of the one or more first sequences in a first subgroup is greater than the second number of the one or more second sequences in a second subgroup.

             Re claim 5,
             Claim 4 of U.S. Patent No. 10,742,344 recites of wherein the control information is related to one of the first subgroups or one of the second subgroups.

             Re claim 6,
             Claim 5 of U.S. Patent No. 10,742,344 recites of wherein one of the first subgroups or one of the second subgroups is assigned to a device depending on a cell.

             Re claim 7,
             Claim 6 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

             Re claim 8,
             Claim 7 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies the sequence within one of the first group or the second group.

             Re claim 9,
             Claim 8 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies one of the first subgroups or one of the second subgroups.

             Re claim 10,
             Claim 9 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

             Re claim 11,
             Claim 10 of U.S. Patent No. 10,742,344 recites of wherein a number of the first subgroups equals a number of the second subgroups.

             Re claim 12,
             Claim 1 of U.S. Patent No. 10,742,344 recites of an integrated circuit comprising circuitry, which, in operation: controls reception of control information related to a sequence, the sequence being within one of a first group or a second group, the first group being divided into first subgroups each including a first number of one or more first sequences, the second group being divided into second subgroups each including a second number of one or more second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and controls transmission of a reference signal using the sequence based on the control information.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 13,
             Claim 1 of U.S. Patent No. 10,742,344 recites of comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data.



             Re claim 14,
             Claim 2 of U.S. Patent No. 10,742,344 recites of wherein each of the first subgroups includes the same first number of the one or more first sequences, and each of the second subgroups includes the same second number of the one or more second sequences.

             Re claim 15,
             Claim 3 of U.S. Patent No. 10,742,344 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of the one or more first sequences in a first subgroup is greater than the second number of the one or more second sequences in a second subgroup.

             Re claim 16,
             Claim 4 of U.S. Patent No. 10,742,344 recites of wherein the control information is related to one of the first subgroups or one of the second subgroups.

             Re claim 17,
             Claim 5 of U.S. Patent No. 10,742,344 recites of wherein one of the first subgroups or one of the second subgroups is assigned to a device depending on a cell.

             Re claim 18,
             Claim 6 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

             Re claim 19,
             Claim 7 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies the sequence within one of the first group or the second group.

             Re claim 20,
             Claim 8 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies one of the first subgroups or one of the second subgroups.

             Re claim 21,
             Claim 9 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

             Re claim 22,
             Claim 10 of U.S. Patent No. 10,742,344 recites of wherein a number of the first subgroups equals a number of the second subgroups.

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1 and 3 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

          Claim 1 claims both an apparatus and the method steps of using the apparatus which is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (See MPEP 2173.05(p)(II)). It is not clear whether claim 1 is an apparatus/system claim or a method claim.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/Primary Examiner, Art Unit 2633